242 Ind. 272 (1961)
177 N.E.2d 665
BOWERS ET AL.
v.
THORNBURG ET AL.
No. 30,134.
Supreme Court of Indiana.
Filed November 22, 1961.
Paul F. Brady, of Indianapolis, and George W. Brady, of Muncie, for appellant.
E. Meeks Cockerill, Zane E. Stohler, and William R. Hunter, all of Winchester, for appellees.
PER CURIAM.
This is an appeal from an alleged interlocutory order refusing to grant a temporary injunction.
Appellees have filed a motion to dismiss because the assignment of errors and transcript of the record were not filed either within thirty days from the date of the order as provided for appeals from interlocutory orders, or within ninety days of the order if it is considered to be a final judgment.
The order from which the appeal is prosecuted was entered on May 1, 1961. The assignment of errors *273 and transcript were filed in the office of the clerk of this court on August 15, 1961. Under these circumstances it is not necessary for us to determine whether or not the order from which the appeal is taken is interlocutory or final since the assignment of errors was not filed within the time prescribed in either case.
It is apparent, on the face of the record before us, that the assignment of errors and the transcript of the record were not filed within the time required by statute[1] and the rules of this court, and the appeal must, therefore, be dismissed.
Appellees' motion to dismiss is sustained and the appeal is dismissed.
NOTE.  Reported in 177 N.E.2d 665.
NOTES
[1]  No petition for extension of time within which to file assignment of errors and transcript of record was filed in this case.